833 F.2d 1006Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David H. WILLIAMS, Rev., Plaintiff-Appellant,v.Guinn Libby GUY;  Arthena Treanor;  Cecil Harless, Jr.;  JonDuncan, Defendants-Appellees.
No. 87-7295.
United States Court of Appeals, Fourth Circuit.
Nov. 25, 1987.

Before DONALD RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges.
David H. Williams, Rev., appellant pro se.
PER CURIAM:


1
David H. Williams, a New Jersey inmate, appeals the judgment of the district court dismissing his civil rights action brought pursuant to 42 U.S.C. Sec. 1983.  The district court entered final judgment in this case on June 19, 1987.  Williams noted his appeal on July 23, 1987, thirty-four days after entry of judgment and four days later than the period prescribed by Fed.R.App.P. 4(a)(1).


2
Under Fed.R.App.P. 4(a)(1), an appeal must be noted within thirty days after entry of judgment.  Under Fed.R.App.P. 4(a)(5), a district court, "upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than 30 days after the expiration [of the appeal period]."  Absent a request for extension of the appeal period, a notice of appeal filed in this second thirty-day period is untimely and ineffective to confer appellate jurisdiction.    Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Williams did not file a motion to extend the appeal period;  therefore this Court lacks jurisdiction to hear his appeal.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this case for lack of jurisdiction.


4
DISMISSED.